        Case 1-19-47797-jmm                   Doc 31    Filed 10/02/20     Entered 10/02/20 15:49:17




LaMonica Herbst & Maniscalco, LLP
3305 Jerusalem Avenue
Wantagh, New York 11793
Telephone: 516.826.6500
Gary F. Herbst, Esq.
Jacqulyn S. Loftin, Esq.
Counsel to Gregory M. Messer, Chapter 7 Trustee


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:
                                                                         Chapter 7
720 LIVONIA DEVELOPMENT LLC, et al.,                                     Case No. 19-47797 (ESS)
                                                                         (jointly administered)
                             Debtors.
------------------------------------------------------------x

                                                  AFFIDAVIT OF SERVICE

STATE OF NEW YORK                        )
                                         ) ss.:
COUNTY OF NASSAU                         )

           DENISE BISAGNI, being duly sworn, deposes and says:

           Deponent is not a party to the action, is over 18 years of age and resides in Suffolk County,
NY.

         On October 2, 2020, deponent served the Notice of the Motion of the Chapter 7 Trustee
and Motion of the Chapter 7 Trustee Seeking the Entry of an Order: (I) Approving the
Stipulation Between the Chapter 7 Trustee and Track Data Corporation; (II) Authorizing a
Sale of the Real Property Located at 720 Livonia Avenue, Brooklyn, New York 11207; (III)
Approving the Terms and Conditions of Sale and the Notice of Sale; and (IV) Related Relief
[Dkt. 29] by First-Class Mail upon the attorneys/parties listed on the annexed list at the addresses
listed, said addresses designated for that purpose, by depositing a true copy of same enclosed in a
postpaid, properly addressed wrapper, in an official depository under the exclusive care and
custody of the United States Postal Service within the State of New York.




                                                                1
      Case 1-19-47797-jmm       Doc 31   Filed 10/02/20   Entered 10/02/20 15:49:17




TO:    **See annexed Service List**



                                          s/Denise Bisagni
                                          DENISE BISAGNI


Sworn to before me this
2nd day of October 2020


s/ Melanie A. FitzGerald
Melanie A. FitzGerald
Notary Public, State of New York
No. 02FI4841188
Qualified in Nassau County
Commission Expires December 31, 2021




                                            2
        Case 1-19-47797-jmm                    Doc 31         Filed 10/02/20   Entered 10/02/20 15:49:17




                                                            SERVICE LIST

Office of the U.S. Trustee
Eastern District/Brooklyn Division
U.S Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014

Gregory Messer, Trustee
LAW OFFICES OF GREGORY MESSER, PLLC
26 Court Street, Suite 2400
Brooklyn, NY 11242

J. Michael Gottesman, Esq.
80-20 Kew Gardens Road, Suite 1030
Kew Gardens, NY 11415
Attorney for 720 Livonia/MG Livonia/ Chaskiel Strulovitch

Notices of Appearances:

Kevin Nash, Esq.
GOLDBERG WEPRIN FINKEL GOLDSTEIN LLP
1501 Broadway, 22nd Floor
New York, NY 10036
Counsel to Meluchim Holdings LLC

Bruce Weiner, Esq.
ROSENBERG MUSSO & WEINER, LLP
26 Court Street, Suite 2211
Brooklyn, NY 11242
Counsel to Track Data Corporation

720 Livonia Development LLC
Attn: Chaskiel Strulovitch
720 Livonia Avenue
Brooklyn, NY 11211




                                                                 3
        Case 1-19-47797-jmm                  Doc 31   Filed 10/02/20         Entered 10/02/20 15:49:17




All Known Claimants/Creditors & Taxing Authorities:

Meluchim Holdings LLC                                        NYS DEPT OF TAXATION & FINANCE
420 Broadway                                                 Bankruptcy Unit
Brooklyn, NY 11211                                           PO Box 5300
                                                             Albany, NY 12205-5300
Track Data Corporation
1304 East 7th Street
                                                             NYS UNEMPLOYMENT INSURANCE
Brooklyn, NY 11230
                                                             Attn: Insolvency Unit
                                                             W.A. Harriman Campus
Mike Genuth
                                                             Bldg. #12, Room 256
1442 55th St.
                                                             Albany, NY 12240-0001
Brooklyn, NY 11219
                                                             THE CITY OF NY DEPT OF ENVIRONMENTAL
Ruchie Golombeck
                                                             PROTECTION –
2601 Avenue K
                                                             Bureau of Customer Services
Brooklyn, NY 11210
                                                             59-17 Junction Blvd
                                                             Flushing, NY 11373-5108
Natanel Deitcher
1117 St. Catherine West, Suite 303
                                                             U.S. SECURITIES & EXCHANGE COMMISSION
Montreal, Quebec H3B1H9
                                                             NY Regional Office - Brookfield Place
CANADA
                                                             Attn: Bankruptcy Group
                                                             200 Vesey Street, Suite 400
INTERNAL REVENUE SERVICE
                                                             New York, NY 10281-1022
PO Box 7346
Philadelphia, PA 19101-7346
                                                             U.S. DEPT. OF HOUSING &
                                                             URBAN DEVELOPMENT
NYC DEPT OF FINANCE
                                                             Office of Regional Counsel for NY/NJ
345 Adams Street
                                                             26 Federal Plaza, Room 3500
Office of Legal Affairs
                                                             New York, NY 10278
Brooklyn, NY 11201-3739
                                                             U.S. ENVIRONMENTAL PROTECTION AGENCY
NYC DEPT OF FINANCE                                          Office of the Regional Counsel
Attn: Leyda Sachs-Michaels                                   Region 2 - New York/Caribbean Superfund Branch
66 John Street, 2nd Floor, Room 104                          Attn: Douglas Fischer, Esq.
New York, NY 10038                                           290 Broadway, 17th Floor
                                                             New York, NY 10007-1866
NYC ENVIRONMENTAL
CONTROL BOARD                                                U.S. DEPT OF HEALTH AND
100 Church Street, 4th Floor                                 HUMAN SERVICES
New York, NY 10007                                           Office of the General Counsel
                                                             Attn: Robert P. Charrow, Esq.
NYC DEPT OF FINANCE                                          26 Federal Plaza, Room 3908
100 Church Street, 4th Floor                                 New York, NY 10278
New York, NY 10007
                                                             UNITED STATES ATTORNEY'S OFFICE
                                                             Eastern District of New York
NYS DEPT OF TAXATION                                         Attn: James R. Cho, Chief of Bankruptcy Litigation
& FINANCE                                                    Civil Division, Bankruptcy Processing
300 Motor Parkway                                            271-a Cadman Plaza East
Hauppauge, NY 11788                                          Brooklyn, NY 11201-1820


NYS DEPT. OF TAXATION & FINANCE                              NYS DEPT OF TAXATION AND FINANCE
                                                             Attn: Office of Counsel
Bankruptcy Unit -TCD
                                                             Building 9
Building 8, Room 455                                         W.A. Harriman Campus
W.A. Harriman State Campus                                   Albany, NY 12227
Albany, NY 12227




                                                         4
        Case 1-19-47797-jmm             Doc 31   Filed 10/02/20        Entered 10/02/20 15:49:17




Interested Parties:

Rebecca Chatteram                                       Sheldon Eisenberger, Esq.
Sandra Dupree                                           Barton LLP
HYDE LEADERSHIP CHARTER SCHOOL-BROOKLYN                 711 3rd Avenue, Fl 14
330 Alabama Avenue
                                                        New York, NY 10017-9202
Brooklyn, NY 11207
                                                        Joseph M. Claro, Esq.
Melissa A. Peña, Esq.
                                                        CLARO PLLC
Norris McLaughlin PA
                                                        2 Park Avenue, Fl 20
7 Times Square, 21st Floor
                                                        New York, NY 10016-9306
New York, NY 10036
                                                        DITMAS PARK CAPITAL LLC
720 Livonia LLC
                                                        Attn: Barry Hertz
183 Wilson Street, Suite 129
                                                        1122 Coney Island Ave, Suite 203
Brooklyn, NY 11211
                                                        Brooklyn, NY 11230
720 Livonia Development LLC
                                                        DITMAS PARK CAPITAL, LP
551 Wyona Street
                                                        Attn: David Hertz, Managing Member
Brooklyn, NY 11207
                                                        11 Hawk Way
                                                        Lakewood, NJ 08701
720 Livonia Development
116 Nostrand Avenue
                                                        DITMAS PARK CAPITAL LLC
Brooklyn, NY 11205
                                                        2107 Ditmas Avenue
                                                        Brooklyn, NY 11226
Martin S. Fishman, Esq.
[Re: 720 Livonia Avenue Realty Corp.]
5 Sunderland Place                                      Fay Josovitz, Esq.
Suffern, NY 10901                                       Judah A. Zelmanovitz, Esq.
                                                        FINK & ZELMANOVITZ, P.C.
Advantage Foreclosure-FCL 134578                        3839 Flatlands Avenue, Suite 206
201 Old Country Road, Suite 200                         Brooklyn, NY 11234
Melville, NY 11747
                                                        Hyde Leadership Charter School
Atlantic Landtitle and Abstract, Ltd.                   720 Livonia Avenue
5417 18th Avenue                                        Brooklyn, NY 11207
Brooklyn, NY 11204
                                                        LAW OFFICE OF MARVIN SCHWARTZ
James Caffrey, Esq./Referee                             4782 Route 9 South
Bamundo, Zwal & Schermerhorn                            Second Floor, Suite 9
111 John Street, Suite 1100                             Howell, NJ 07731
New York, NY 10038
                                                        LAW OFFICES OF ALAN J. WAINTRAUB PLLC
Bank Leumi Trust Company of NY                          12510 Queens Blvd., Suite 311
c/o Warshaw Burstein, LLP                               Kew Gardens, NY 11415-1506
Attn: Marvin Joseph Fortgang, Esq.                      Attorneys for Track Data Corp.
575 Lexington Ave
New York, NY 10022-6102                                 MELRO COMPANY
                                                        462 Seventh Avenue, 16th Floor
Bank Leumi Trust Company of New York                    New York, NY 10018
579 Fifth Avenue
New York, NY 10017                                      Melro Company
                                                        c/o Joseph T. Wong, Esq.
Dov Medinets, Esq.                                      100 Lafayette Street, 7th Floor
Gutman Weiss, P.C.                                      New York, NY 10013
2276 Sixty-Fifth Street, 2nd Floor
Brooklyn, NY 11204                                      MG LIVONIA LLC
Attorneys for Boruch Angel, et al.                      Attn: Chaskiel Strulovitch
                                                        720 Livonia Avenue
                                                        Brooklyn, NY 11211
Chaim Landau
c/o Robinson Brog Leinwand et al                        MG LIVONIA LLC
875 Third Ave, 9th Floor                                116 Nostrand Avenue
New York, NY 10022                                      Brooklyn, NY 11205

Chaim Landau                                            RIVERSIDE ABSTRACT LLC
543 Bedford Avenue, Suite 214                           3839 Flatlands Ave #208-RANY-16932
Brooklyn, NY 11211                                      Brooklyn, NY 11234



                                                    5
       Case 1-19-47797-jmm    Doc 31   Filed 10/02/20   Entered 10/02/20 15:49:17




SCHWARTZ BURTON LLP
500 River Avenue
Lakewood, NJ 08701

SUTTON LAND SERVICES LLC
515 Rockaway Avenue
Valley Stream, NY 11581

TITAN MANAGEMENT, L.P.
53 Forest Avenue, 2nd Floor
Old Greenwich, CT 06870




                                          6
